Title: To James Madison from William Eaton, 5 September 1801 (Abstract)
From: Eaton, William
To: Madison, James


5 September 1801, “On board the Grand Turk, Road of Tunis.” Encloses documents on current situation and future prospects of U.S. with regard to Tripoli. Mentions planned project between former pasha of Tripoli [Ahmad Qaramanli], now in exile at Tunis, and himself for land attack on Tripoli. Reigning pasha’s subjects are ripe for revolt; believes bey of Tunis would support project. Suggests that small U.S. warships would be useful as dispatch vessels, which are often needed, and he dares not trust foreigners any longer. Believes “two or three bomb ketches will be absolutely necessary” at Tripoli if efforts to capture Tripolitan admiral fail. Is destitute of funds, has no credit in Europe, but refuses to resort to Jews.
 

   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 2 pp.; docketed by Wagner as received 19 Nov. Enclosures (docketed by Wagner as received in Eaton’s 5 Sept. dispatch) include copies of Dale to Eaton, 28 Aug. 1801 (3 pp.; misfiled under 1802), acknowledging Eaton’s letters of 24 July, 1 and 11 Aug.; Eaton to the British consul general at Tunis, Perkins Magra, 1 Sept. 1801 (2 pp.; with appended note by Eaton), complaining about the conduct of the British consul at Tripoli, Bryan McDonogh, in instigating anti-American actions; and Eaton to captains Barron or Bainbridge, 2 Sept. 1801 (3 pp.), describing the Greek vessel sent to rescue Tripolitan admiral, Murad Rais, from Gibraltar and requesting its interception. RC and enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:562–63, 569–70, 565–66, 566–68). Also filed with the RC are extracts (3 pp.; with appended notes by Eaton) from correspondence between Henry Clark of Tunis and John Jackson of Mahón regarding Eaton’s complaints on the inferior quality of cloth sent in fulfillment of the order for the bey’s gift.


   A full transcription of this document has been added to the digital edition.
